Title: To George Washington from an Anonymous French Officer, 1 April 1776
From: Anonymous
To: Washington, George


Fort-Dauphin [Saint-Domingue], 1 April 1776. Offers his services to GW. He says that he served in Germany during the last war as a lieutenant in the Royal Grenadiers and was dismissed three years after the peace. He came to Saint-Domingue to advance himself but has not been able to obtain a company. He does not sign his name for fear that this letter might be intercepted and injure him at the French court. M. Faribeau, to whom he asks GW to reply, will identify him and give his address.
